Title: Draft of a Petition from the Colonial Agents to the House of Commons, [between 24 February 1769 and 7 March 1769]
From: Franklin, Benjamin
To: 


The fate of the petition that follows illustrates the difficult position of the colonial agents. In the late winter they had, or thought they had, indications that the mounting excitement in America might induce the administration to repeal the Townshend Acts if there were some way to cover its retreat. The problem was to find a basis for repeal that was acceptable to both sides: the government clearly would not concede the claim of the colonies that Parliament had no right to tax them; would the colonists settle for anything less than this concession? The agents hoped that the issue could be obscured if they petitioned for repeal on other grounds, and they deputed to Franklin the delicate task of drawing up a document that would give the ministry an excuse to act and yet would not antagonize their American constituents. He composed a brief draft that neither asserted nor denied the colonial claim of right, although it contained a few words implying, he thought, that the right existed. The agents at first approved his draft, and then at a later meeting had second thoughts. The attitude of the administration seemed to them to be hardening, so that the small chance of success was decreasing. Many of them had come to doubt, furthermore, that their constituents would countenance any move that seemed to withdraw from the assertion of right. The upshot was that they dropped the whole idea. The episode reveals how little they could now do to bridge the widening gap between the colonies and the mother country.
 

  [Between February 24 and March 7, 1769]
  The Petition of the Agents of the Plantations and Colonies of the Massachusets Bay, Rhode Island, Connecticut, New York, New Jersey Pennsylvania, the Counties of New Castle, Kent and Sussex upon Delaware, Virginia, Maryland, South Carolina and Georgia, whose Names are hereunto subscribed.
Humbly Sheweth
That the Act of Parliament passed in the Seventh Year of His present Majesty’s Reign. “for granting certain Duties in the British Colonies and Plantations in America &c.” is complained of as an Aggrievance by the Inhabitants of the said Colonies, for the following among other Reasons.
First, for that the said Duties are made payable only in Silver Money, which in some of the Colonies is not to be had in sufficient Quantity, whereby the Merchant is discouraged from dealing in Commodities that expose him to such Difficulty, and in most of the Colonies the Current Proportion of Silver Money is so exceeding small and so absolutely necessary for the Trade of the Country, more especially since the Restrictions laid here upon their Paper Currency, that the Collecting the Silver in Duties and carrying it away, disturbs and obstructs the common Course of Commerce, and greatly distresses all concerned in Trade.
Secondly. for that the appropriation by the Act of the Money to be raised, vizt. “for making a more certain and adequate Provision for the Charge of the Administration of Justice, and the support of Civil Government in such of the said Colonies and Plantations where it shall be found necessary” appears inequitable and unjust; all of the Old Colonies, each for itself, having from their Infancy provided, and continuing to provide, for the Charge of the Administration of Justice, and the support of civil Government without any Expence to the Crown, or to any neighbouring Colony, and yet by the Operation of this Act, they are moreover to be burthened with the payment of great Salaries to public Officers, in new Provinces wherein they have no Concern.
The Petitioners therefore, and because the said Act hath occasioned great Discontents in the Colonies, and much ill Humour between the Inhabitants of Great-Britain and them, which if continued, may be prejudicial to their mutual Commerce and Common Interest, do pray that the said Act may be Repealed.
  And your Petitioners as in Duty bound &ca.
To the Honorable the Commons House of Great Britain in Parliament Assembled.
